Citation Nr: 1707756	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  11-20 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a left hip labral tear, to include as secondary to service-connected low back strain and/or left knee retropatellar pain syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The Board remanded this case in May 2014.

In June 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a left hip disability that is causally related to his active service.  He specifically asserts that his service-connected lower back strain chronically aggravated his left hip disability because he is "overcompensating."  He claims his left hip pops and hurts in the groin area.  He asserts this started back in his military service, but he thought it was something else; however, he was first diagnosed with the condition only in December 2010.  

Pursuant to the May 2014 Board remand, an addendum VA opinion was obtained in July 2014 to determine whether the Veteran's current left hip disability is aggravated by his service-connected disabilities.  The examiner opined that documentation of any hip condition is sparse, and that there is no primary care or orthopedic entries even addressing the Veteran's hip.  The examiner further opined that the Veteran's left hip disability is less likely than not proximately due to, the result of, or aggravated or worsened by his service-connected low back strain or knee disability.  As a rationale for the opinion, the examiner explained, "my impression is that if the Veteran was going to have any aggravation of back pain from a knee or hip condition I would expect to see significant damage like severe degenerative arthritis or ankyloses of his hip or knee, which are all negative in this Veteran."  The examiner further explained that a VA examination conducted in March 2011 showed normal gait, no deformity, no tenderness and normal strength; that a July 2003 left hip x-ray was normal; and that he found no reference in UpToDate for any hip conditions causing referred pain into the back.

After the July 2014 VA addendum opinion was obtained, the Veteran submitted additional evidence showing treatment for left hip disabilities.  Therefore, VA obtained another addendum opinion in March 2015.  The March 2015 examiner reviewed the additional evidence, provided a summary of those records, and opined, "The private medical records dated 10/28/2014 were reviewed and do not provide a basis to change the medical opinion provided by the July 2014 examiner."

The Board finds that the July 2014 VA hip examination is inadequate for decision-making purposes for the following reasons.  First, the examiner's opinions do not reflect consideration of the Veteran's reports that his left hip condition has worsened because he is "overcompensating" due to the service-connected lower back strain.  Although the Veteran is not competent to medically attribute any worsening in his left hip disability to any particular cause, he is competent to report that he believes he is "overcompensating."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Second, while the examiner's opinion that it is less likely the Veteran's left hip condition is chronically aggravated or worsened by his service-connected low back strain or knee disability is about aggravation of the left hip by the back and/or knee disabilities, his rationale incorrectly talks about aggravation of the back by a hip and/or knee disability.  The March 2015 VA addendum opinion does not correct this error.  As the July 2014 VA examiner's opinion is inadequate for decision-making purposes, the case must be remanded so that an adequate VA opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who provided the July 2014 VA opinion or, if that examiner is not available, to a similarly qualified VA clinician for preparation of an addendum opinion.  The examiner must indicate that the record was reviewed.  Further in-person examination of the Veteran is left to the discretion of the examiner.  If the examiner determines that further in-person examination is necessary, then such an examination should be scheduled.  The examiner is asked to provide an opinion as to the following:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's left hip disability is aggravated by the Veteran's service-connected lower back and/or knee disabilities?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995); El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, to include the Veteran's contention that his left hip disability is aggravated due to overcompensating for the service-connected low back disability and the service-connected knee disability, must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.  

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



